Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered. 

Status of the Claims
Claims 6 and 7 have been cancelled in a prior communication.  Claims 1-5 and 8-10 are pending and under current examination.  

All rejections not reiterated have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2012/0282303; publication date: 11/08/2012; cited in the IDS filed on 01/13/2020) in view of Fujiwara (JP 2016037464; publication date: 03/22/2016; cited in the IDS filed 01/13/2020), Madan et al. (Recent Patents on Drug Delivery & Formulation Vol 9, pages 95-103; publication year: 2015), and Schaberg et al. (US 2003/0113365; publication date: 06/19/2003).  

With regard to instant claims 1-5, Ito discloses a composition for percutaneous absorption (i.e. a transdermal absorption preparation; abstract).  In table 1 following 0078, Ito discloses an example that contains the anti-dementia drug, donepezil, Eudragit E100 (i.e. a methyl methacrylate-butyl methacrylate-dimethylaminoethyl methacrylate copolymer; Ito: 0033; limitations of instant claims 1-4), SIS (styrene isoprene styrene block copolymer; i.e. a rubber polymer, see page 5 of the instant specification; limitations of instant claims 1 and 5), and Arkon P-100 (a tackifier resin).  
Ito does not disclose an example containing rivastigmine; however, it would have been prima facie obvious as of the effective filing date of the instant invention to formulate the composition to contain rivastigmine because this is a preferred embodiment of the invention disclosed by Ito (0031 and claim 5).  
Ito is silent with respect to including the cellulose derivatives required by instant claim 1, in the composition.  
Fujiwara, in the analogous art of transdermal patches for Alzheimer’s drugs (page 1) discloses that adding hydroxypropyl methylcellulose to a patch containing styrene-type block co-polymers and acrylic pressure sensitive adhesives (page 2) can improve both cohesion and adhesion of the patch (page 3).  
Madan, in the analogous art of transdermal patches for Alzheimer’s drugs (abstract), teaches a patch containing Eudragit E-100 (i.e. aminoalkyl methacrylate copolymer E) and hydroxypropyl methylcellulose (abstract).
It would have been prima facie obvious to add hydroxypropyl methylcellulose as an ingredient in Ito’s patch.  The artisan of ordinary skill would have been motivated to do so as a component of optimizing the adhesion and cohesion of the patch.  The skilled artisan would have had a reasonable expectation of success because hydroxypropyl methylcellulose was known to improve these properties(Fujiwara) and because HPMC was known to be compatible with aminoalkyl methacrylate in transdermal patch compositions (Madan).  
With regard to instant claim 1, Ito discloses a patch containing fatty acid alkyl esters (see e.g. abstract).  Ito does not disclose the role of the fatty acid alkyl ester or other substances that were known in the art for the same purpose.  
Schaberg discloses that substances including glyceryl monolaurate, terpineol, lauryl alcohol, tetraglycol, tetraethylene glycol, propylene glycol, isopropyl myristate (i.e. a fatty acid alkyl ester), ethyl oleate (i.e. a fatty acid alkyl ester), methyl laurate (i.e. a fatty acid alkyl ester), and 2-(2-ethoxyethoxy)ethanol act as softeners (0031) in pressure sensitive adhesive transdermal patches (title, abstract).  
Thus, one having ordinary skill in the art would have recognized that the isopropyl myristate, methyl laurate, or ethyl oleate fatty acid alkyl esters disclosed by Ito could be substituted with any other known softener such as glyceryl monolaurate, terpineol, lauryl alcohol, tetraglycol, tetraethylene glycol, propylene glycol, or 2-(2-ethoxyethoxy)ethanol.  It is prima facie obvious to substitute art-recognized equivalents.  See MPEP 2144.06.  
With regard to instant claim 8, the active agent donepezil is present in the example composition at 5% by mass, therefore it would be prima facie obvious to use this value as a starting point for optimizing the content of rivastigmine to arrive at an optimal dose to achieve the intended pharmacological effect in the patient.  Moreover, Ito discloses that the anti-dementia drug may be present in the composition in an amount of 0.5 to 20% by mass.  This range in concentration overlaps with the range recited in instant claim 8.  Please refer to MPEP 2144.05.  
With regard to instant claim 9, the Eudragit E100 is present in an amount of 3.53 % by mass.  This falls within the scope of instant claim 9.  Moreover, Ito discloses that the polymer containing an amino group may be present in the composition in an amount of 1-25% by mass (0035).  This range in amount overlaps with the range recited in instant claim 9.  Please refer to MPEP 2144.05.  
With regard to claim 10, the ranges in amounts of the anti-dementia drug and the polymer containing an amino group noted above result in a range of mass ratio of these two substances that overlaps with the range required by the instant claims (see MPEP 2144.05).  Additionally, the ratio of Eudragit E100 to donepezil in example 1 is 1:0.7, which falls within the scope of claim 10.  It would have been prima facie obvious for one having ordinary skill in the art to use this as a starting point to optimize the content of each of the rivastigmine and the polymer containing an amino group.  

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered and they are persuasive; however, the new grounds of rejection addresses the amendment to the claims excluding liquid fatty acid esters.  
Insomuch as Applicant’s arguments are relevant to the new grounds of rejection, they are addressed as follows:
On page 6, Applicant argues that Ito teaches away from compositions lacking liquid fatty acid esters.
Ito does not teach anywhere that replacing the liquid fatty acid esters disclosed therein with another substance known in the art to serve the same purpose would render the invention inoperable for its intended purpose.  In fact, Ito gives very little attention to the fatty acid alkyl esters of their invention.  The cited prior art supports the conclusion that one having ordinary skill in the art would recognize the purpose of the fatty acid alkyl esters used by Ito and would be aware of alternative substances that could be used for the same purpose (see rejection above).  As such, the examiner does not consider excluding liquid fatty acid esters to patentably define over the prior art.  See MPEP 2144.05(III)(B).  

Conclusion
No claims are allowed.
                                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617